Exhibit 10.14

CARSON COKE HANDLING SERVICES AGREEMENT

This Carson Coke Handling Services Agreement (the “Agreement”) is dated as of
December 6, 2013, by and between Tesoro Refining & Marketing Company LLC, a
Delaware limited liability company (“TRMC”), Tesoro Logistics Operations LLC, a
Delaware limited liability company (“TLO”), and for purposes of Section 27(a)
only, Tesoro Logistics GP, LLC, a Delaware limited liability company (“General
Partner”), and Tesoro Logistics LP, a Delaware limited partnership
(“Partnership”).

RECITALS

WHEREAS, on the date hereof, TRMC will contribute certain assets to the General
Partner, the General Partner will contribute those assets to the Partnership and
the Partnership will contribute those assets to TLO pursuant to the
Contribution, Conveyance and Assumption Agreement dated November 18, 2013, by
and among Tesoro Corporation, TRMC, the Partnership, the General Partner, TLO
and Carson Cogeneration Company, a Delaware corporation (the “Tranche 2
Contribution Agreement”);

WHEREAS, pursuant to the Tranche 2 Contribution Agreement, TLO acquired certain
assets, including the Carson Coke storage and handling building, together with
all improvements situated therein (the “Carson Coke Handling Facility”);

WHEREAS, TLO is leasing to TRMC the Carson Coke Handling Facility and associated
fixtures;

WHEREAS, the Parties wish for TLO to provide the labor and equipment required
for operation of the Carson Coke Handling Facility and the handling and loading
of Coke in the Carson Coke Handling Facility;

WHEREAS, by virtue of its indirect ownership interests in the Partnership, TRMC
has an economic interest in the financial and commercial success of the
Partnership and its operating subsidiary, TLO; and

WHEREAS, TRMC and TLO desire to enter into this Agreement to memorialize the
terms of their commercial relationship related to the subject matter hereof.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:

1. DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Services” has the meaning set forth in Section 4(e).

“Anode Coke” means anode grade Coke that is produced by TRMC or its affiliates
at the Refinery for sale or as a feedstock for TRMC or its affiliates at the
Wilmington Calciner.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.



--------------------------------------------------------------------------------

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Carrier” means a third-party agent or contractor hired by TRMC, who is in the
business of transporting Coke via trucks.

“Carson Asset Indemnity Agreement” has the meaning set forth in Section 30(b).

“Carson Coke Handling Facility” has the meaning set forth in the Recitals.

“Coke” means petroleum coke produced at TRMC’s Carson Refinery or TRMC’s
Wilmington Refinery, as applicable.

“Coke Handling Instructions” shall mean instructions delivered by TRMC to TLO
regarding the batches of Coke that will be delivered from time to time and the
loading of Coke onto Carriers’ trucks.

“Coke Handling Service Fee” shall have the meaning set forth in Section 7(a).

“Coke Handling Service Order” has the meaning set forth in Section 10(a).

“Commencement Date” has the meaning set forth in Section 2.

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Conveyor” means the conveyor system used to transport Coke from the Refinery
coker units to the Carson Coke Handling Facility and to deposit the Coke in the
Carson Coke Handling Facility.

“Excess Amount” means, for any Month when TLO loads onto trucks an amount of
Coke greater than the Minimum Coke Handling Commitment, the product of (a) the
amount of Coke loaded onto trucks by TRMC in excess of the Minimum Coke Handling
Commitment multiplied by (b) the Coke Handling Service Fee.

“Extension Period” has the meaning set forth in Section 3.

“Force Majeure” means events or circumstances, whether foreseeable or not, not
reasonably within the control of TLO and which, by the exercise of due
diligence, TLO is unable to prevent or overcome, that prevent performance of
TLO’s obligations, including: acts of God, strikes, lockouts or other industrial
disturbances, wars, riots, fires, floods, storms, orders of Governmental
Authorities, explosions, terrorist acts, breakage, accident to machinery,
equipment, storage tanks or lines of pipe, and inability to obtain or
unavoidable delays in obtaining material or equipment and similar events,
excluding circumstances due to market conditions.



--------------------------------------------------------------------------------

“Force Majeure Notice” has the meaning set forth in Section 25(a).

“Force Majeure Period” has the meaning set forth in Section 25(a).

“Fuel Coke” means all Coke produced at the Refinery and received at the Carson
Coke Handling Facility, other than Anode Coke.

“General Partner” has the meaning set forth in the Preamble.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Initial Term” has the meaning set forth in Section 3.

“Lease” means that lease agreement dated as of the date hereof pursuant to which
TLO has agreed to lease the Carson Coke Handling Facility to TRMC.

“Metric Ton” means 2,204.62234 pounds.

“Minimum Coke Handling Commitment” has the meaning set forth in Section 6.

“Month” means a calendar month.

“Partnership” has the meaning set forth in the Recitals.

“Partnership Change of Control” means Tesoro Corporation ceases to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the General Partner, whether through ownership of
voting securities, by contract, or otherwise.

“Partnership Group” has the meaning set forth in Section 21(b).

“Party” or “Parties” means that each of TRMC and TLO is a “Party” and
collectively are the “Parties” to this Agreement.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Receiving Party Personnel” has the meaning set forth in Section 29(d).

“Refinery” means TRMC’s refining facilities located in Los Angeles, California,
including the former BP refining facility located in Carson, California and the
TRMC refining facility located in Wilmington, Los Angeles, California.

“Services” has the meaning set forth in Section 4.



--------------------------------------------------------------------------------

“Shortfall Payment” has the meaning set forth in Section 7(b).

“Shortfall Payment Credit” has the meaning set forth in Section 7(c).

“Special Damages” has the meaning set forth in Section 20(a).

“Surcharge” has the meaning set forth in Section 9(a).

“Term” has the meaning set forth in Section 3.

“Termination Notice” has the meaning set forth in Section 25(a).

“Tesoro Corporation” means Tesoro Corporation, a Delaware corporation.

“TLO” has the meaning set forth in the Preamble.

“Tranche 2 Contribution Agreement” has the meaning set forth in the Recitals.

“TRMC” has the meaning set forth in the Preamble.

“TRMC Group” has the meaning set forth in Section 21(a).

“TRMC Termination Notice” has the meaning set forth in Section 25(b).

2. COMMENCEMENT DATE

The “Commencement Date” will be December 6, 2013.

3. TERM

The initial term of this Agreement shall commence on the Commencement Date and
shall continue through December 6, 2023 (the “Initial Term”); provided, however,
that TRMC may, at its option, extend the Initial Term for up to two (2) renewal
terms of five (5) years each (each, an “Extension Period”) by providing written
notice of its intent to TLO no less than three hundred sixty-five (365) calendar
days prior to the end of the Initial Term or the then-current Extension Period.
The Initial Term, and any extensions of this Agreement as provided above, shall
be referred to herein as the “Term.”

4. SERVICES

During the Term and subject to the terms and conditions of this Agreement, TLO
shall make available to TRMC the following services (the “Services”):

(a) TLO shall provide labor and rolling stock equipment and other moveable
equipment, but not fixtures of the Carson Coke Handling Facility, to move Coke
within the Carson Coke Handling Facility, to sort Anode Coke from Fuel Coke
within the Carson Coke Handling Facility and to load the Coke onto trucks of
Carriers, pursuant to Coke Handling Instructions of TRMC.

(b) TLO shall maintain and operate the sprinkler system in the Carson Coke
Handling Facility to maintain the Coke’s moisture and control dust.

(c) TLO shall be responsible for maintaining the truck wash facility outside of
the Carson Coke Handling Facility to enable trucks to be washed as they depart
the Carson Coke Handling Facility.



--------------------------------------------------------------------------------

(d) TLO shall be responsible for the collection and impoundment of surface water
runoff for the Carson Coke Handling Facility, the truck wash and adjacent areas.
TRMC shall handle and process such impounded water so collected at the Refinery,
at no additional cost.

(e) Any other services agreed to be provided pursuant to a Coke Handling Service
Order (the “Ancillary Services”).

(f) TLO shall provide the Services in a good and workmanlike manner, consistent
with industry standards, pursuant to the Coke Handling Instructions of TRMC. TLO
shall provide personnel and rolling stock or other moveable equipment sufficient
to perform the Services as provided herein, and shall maintain such equipment in
good working condition. TLO shall maintain the Carson Coke Handling Facility and
its equipment in the Carson Coke Handling Facility in a good and orderly
condition, in accordance with Applicable Law and customary industry standards.

(g) TLO shall provide the Services on a 24/7/365 basis, unless otherwise agreed
to by the Parties.

5. COKE HANDLING

(a) TRMC shall deliver Coke into the Carson Coke Handling Facility via Conveyor
or truck delivery, extending into the Carson Coke Handling Facility. The
Conveyor and related fixtures shall be owned by, maintained and operated by
TRMC, who shall be solely responsible for operating, maintaining, repairing and
replacing the Conveyor and related fixtures. The Conveyor shall deposit Coke
into the Carson Coke Handling Facility, and shall separately deliver batches of
Anode Coke and Fuel Coke. TRMC shall provide TLO with Coke Handling Instructions
identifying the batches of Anode Coke and Fuel Coke, sufficient to allow TLO’s
personnel in the Carson Coke Handling Facility to identify which grade of Coke
is being delivered into the Carson Coke Handling Facility at any particular
time.

(b) TLO shall move Coke as it is deposited into the Carson Coke Handling
Facility, and shall sort and segregate it into separate piles pursuant to the
Coke Handling Instructions.

(c) TRMC shall contract with Carriers for removal of the Coke from the Carson
Coke Handling Facility. Such Carriers shall take deliveries of Coke, as
contractors for TRMC. TRMC shall provide Coke Handling Instructions regarding
which delivered loads are to be Anode Coke and which loads are to be Fuel Coke.
TLO shall follow those Coke Handling Instructions and shall provide the Services
to load the Coke onto the appropriate trucks of the Carriers, and other handling
instructions as appropriate.

(d) TLO shall maintain and provide TRMC with accurate records of the truckloads
of Coke loaded onto trucks each day.

(e) TRMC shall maintain the Conveyor in good repair, in accordance with
Applicable Law and the terms of the Lease, and in a condition allowing TLO to
safely and efficiently perform its duties hereunder.

6. MINIMUM COKE HANDLING COMMITMENT

The “Minimum Coke Handling Commitment” means 67,290 Metric Tons of Coke loaded
onto trucks per Month; provided however, that the Minimum Coke Handling
Commitment during the Month in which the Commencement Date occurs shall be
prorated in accordance with the ratio of the number of days including and
following the Commencement Date in such Month to the total number of days in
such Month. The method for measuring the number of Metric Tons loaded onto
trucks each Month shall be set forth in a Coke Handling Service Order.



--------------------------------------------------------------------------------

7. FEES

(a) Coke Handling Service Fee. TRMC shall pay the “Coke Handling Service Fee”
for the Services provided by TLO, which shall be set forth in a Coke Handling
Service Order.

(b) Shortfall Payments. If, during any Month during the Term, TRMC’s Carrier’s
trucks receive an aggregate amount less than the Minimum Coke Handling
Commitment for such Month, then TRMC shall pay TLO an amount (a “Shortfall
Payment”) for any shortfall. Shortfall Payments shall be equal to the Coke
Handling Service Fee paid by TRMC during that Month multiplied by the difference
between the Minimum Coke Handling Commitment and the Metric Tons of Coke
actually loaded onto trucks during such Month.

(c) Credits. The dollar amount of any Shortfall Payment paid by TRMC shall be
posted as a credit (a “Shortfall Payment Credit”) to TRMC’s account and may be
applied against any Excess Amounts owed by TRMC during any of the succeeding
three (3) Months. Credits will be applied in the order in which such credits
accrue and any remaining portion of the credit that is not used by TRMC during
the succeeding three (3) Months shall expire (e.g., a credit that accrues in
January will be available in February, March and April, will expire at the end
of April, and must be applied prior to applying any credit which accrues in
February).

(d) Ancillary Service Fees. In the event that TLO provides any Ancillary
Services, it shall pay ancillary services fees in the amount specified in a Coke
Handling Service Order.

(e) Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Coke Handling Service Order shall be increased on January 1 of each year of
the Term, commencing on January 1, 2015, by a percentage equal to the positive
change, if any, in the CPI-U (All Urban Consumers) during the first twelve
(12)-Month period beginning fifteen (15) Months preceding such January 1, as
reported by the Bureau of Labor Statistics.

8. REIMBURSEMENT FOR NEWLY IMPOSED TAXES AND REGULATORY FEES

TRMC shall promptly pay or reimburse TLO for any newly imposed taxes, levies,
royalties, assessments, licenses, fees, charges, surcharges and sums due of any
nature whatsoever (other than income taxes, gross receipt taxes and similar
taxes) by any federal, state or local government or agency that TLO incurs on
TRMC’s behalf for the Services provided by TLO under this Agreement. If TLO is
required to pay any of the foregoing, TRMC shall promptly reimburse TLO in
accordance with the payment terms set forth in this Agreement. Any such newly
imposed taxes or regulatory fees as provided for in this Section 8 shall be
specified in an applicable Coke Handling Service Order.

9. EXPENDITURE REQUIRED BY NEW LAWS AND REGULATIONS

(a) Surcharge. If, during the Term, any existing laws or regulations are changed
or any new laws or regulations are enacted that require TLO to make substantial
and unanticipated expenditures (whether capitalized or otherwise) with respect
to the Services, TLO may, subject to the terms of this Section 9, impose a
surcharge to increase the applicable service fee (“Surcharge”), as set forth in
a Coke Handling Service Order, to cover TRMC’s pro rata share of the cost of
complying with these laws or regulations.



--------------------------------------------------------------------------------

(b) Notification and Mitigation. TLO shall notify TRMC of any proposed Surcharge
to be imposed pursuant to Section 9(a) sufficient to cover the cost of any
required capital projects and any ongoing increased operating costs. TLO and
TRMC then shall negotiate in good faith for up to thirty (30) days to mutually
determine the effect of the change in law or regulation or new law or
regulation, the cost thereof, and how such cost shall be amortized at an
interest rate of no more than nine percent (9%) as a Surcharge, with the
understanding that TLO and TRMC shall use their reasonable commercial efforts to
mitigate the impact of, and comply with, these laws and regulations. Without
limiting the foregoing, if expenditures requiring a Surcharge may be avoided or
reduced through changes in operations, then the Parties shall negotiate in good
faith to set forth the appropriate changes in a Coke Handling Service Order to
evidence the reduction of the amount of a Surcharge while leaving the Parties in
the same relative economic position they held before the laws or regulations
were changed or enacted.

(c) Less Than 15% Surcharge. In the event any Surcharge results in less than a
fifteen percent (15%) increase in the fee for the applicable Service or
Ancillary Service affected, TRMC will be assessed such Surcharge on all future
invoices during the period in which such Surcharge is in effect for the
applicable amortization period, and TLO shall not terminate the affected Service
or Ancillary Service from this Agreement.

(d) 15% or More Surcharge. In the event any Surcharge results in a fifteen
percent (15%) or more increase in the fee for the applicable Service or
Ancillary Service, TLO shall notify TRMC of the amount of the Surcharge required
to reimburse TLO for its costs, plus carrying costs, together with reasonable
supporting detail for the nature and amount of any such Surcharge.

(i) If within thirty (30) days of such notification provided in this
Section 9(d), TRMC does not agree to pay such Surcharge or to reimburse TLO up
front for its costs, TLO may elect to either:

 

  a. require TRMC to pay such Surcharge, up to a fifteen percent (15%) increase
in the fee for the applicable Service or Ancillary Service; or

 

  b. Upon notice to TRMC; terminate the affected Ancillary Service from this
Agreement, or if the applicable surcharge applies to the Services, terminate
this Agreement.

(ii) TLO’s performance obligations under this Agreement shall be suspended or
reduced during the above thirty (30)-day period to the extent that TLO would be
obligated to make such expenditures to continue performance during such period.

(e) Payment of Surcharge. In lieu of paying the Surcharge, TRMC may, at its
option, elect to pay the full cost of the substantial and unanticipated
expenditures upon completion of a project.

10. COKE HANDLING SERVICE ORDERS

(a) Description. TLO and TRMC shall enter into one or more Coke Handling Service
Orders substantially in the form attached hereto as Exhibit 1 (each, a “Coke
Handling Service Order”). Upon a request by TRMC pursuant to this Agreement or
as deemed necessary or appropriate by TLO in connection with the services to be
delivered pursuant hereto, TLO shall generate a Coke Handling Service Order to
set forth the specific terms and conditions for providing the applicable
Services or Ancillary Services described therein and the applicable fees to be
charged for such Services or Ancillary Services. No Coke Handling Service Order
shall be effective until fully executed by both TLO and TRMC.



--------------------------------------------------------------------------------

(b) Included Items. Items available for inclusion on a Coke Handling Service
Order include, but are not limited to, the following:

(i) the rates for determining the Coke Handling Service Fee pursuant to
Section 7;

(ii) method for determining weight of Coke loaded onto trucks for purposes of
calculating the Coke Handling Fee and Minimum Coke Handling Commitment pursuant
to Section 6 and as set forth in Section 14;

(iii) methods of communicating Coke Handling Instructions;

(iv) any Ancillary Services as may be agreed upon, and fees for such Ancillary
Services;

(v) reimbursement related to newly imposed taxes pursuant to Section 8;

(vi) surcharges related to expenditures as a result of newly imposed laws and
regulations pursuant to Section 9; and

(vii) any other services that may be agreed upon by the Parties.

(c) Conflict between Agreement and Coke Handling Service Order. In case of any
conflict between the terms of this Agreement and the terms of any Coke Handling
Service Order, the terms of the applicable Coke Handling Service Order shall
govern.

11. PAYMENT

TLO shall invoice TRMC on a Monthly basis and TRMC shall pay all amounts due
under this Agreement and any Coke Handling Service Order no later than ten
(10) calendar days after TRMC’s receipt of TLO’s invoices. Any past due payments
owed by either Party shall accrue interest, payable on demand, at the lesser of
(i) the rate of interest announced publicly by JPMorgan Chase Bank, in New York,
New York, as JPMorgan Chase Bank’s prime rate (which Parties acknowledge and
agree is announced by such bank and used by the Parties for reference purposes
only and may not represent the lowest or best rate available to any of the
customers of such bank or the Parties), plus four percent (4%), and (ii) the
highest rate of interest (if any) permitted by Applicable Law, from the due date
of the payment through the actual date of payment.

12. CUSTODY TRANSFER, TITLE AND RISK OF LOSS

(a) Coke Custody. Custody of the Coke shall pass to TLO at the point where it is
deposited into the Carson Coke Handling Facility from TRMC’s Conveyor system or
truck delivery. Custody shall pass from TLO when the Coke is loaded onto a truck
of a Carrier.

(b) Title And Risk Of Loss. Title to and risk of loss for all of TRMC’s Coke
shall remain with TRMC at all times. TLO shall bear no liability for any loss,
degradation or downgrade of or damage to any Coke handled under this Agreement,
except to the extent such loss, downgrade or damage is a result of the
negligence or willful misconduct of TLO or its employees or agents. TRMC shall
remain solely responsible for any loss, damage or injury to Person or property
or the environment, arising out of transportation, possession or use of such
Coke prior to delivery of custody to TLO or after transfer of custody by TLO.
Both Parties acknowledge that this Agreement represents a bailment of Coke by
TRMC to TLO and not a consignment of Coke, it being understood that TLO has no
authority hereunder to sell or seek purchasers for the Coke of TRMC. TRMC hereby
warrants that it shall, at all times, have good title to and the right to
deliver, store and receive Coke pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

13. RESERVED

14. MEASUREMENT; SAFETY

(a) Measurement. All quantities of Coke shall be measured and determined based
upon the weight of Coke delivered into trucks, or as otherwise agreed, at the
Carson Coke Handling Facility. Weights shall be stated in Metric Tons, or
fractions thereof. The procedures for determining such weights shall be as set
forth in a Coke Handling Service Order.

(b) Safety. TLO will promptly notify TRMC of any “hot spots,” major breakdowns,
or other unusual occurrences identified during the handling of Coke hereunder.
Should any pile of Coke located at the Carson Coke Handling Facility catch fire
or be in danger of catching fire, TRMC shall be responsible for all costs
resulting from the fire. The Parties will comply with all safety and handling
procedures for the Coke required hereunder or under Applicable Law or in
accordance with accepted industry practices.

15. PRODUCT DELIVERIES, RECEIPTS AND WITHDRAWALS

(a) Coke Deliveries. All receipts and deliveries of Coke at the Carson Coke
Handling Facility shall be made at such times as may be required by TRMC upon
prior notice and approval by TLO, all in accordance with the agreed-upon
scheduling. TRMC warrants that all vehicles permitted to enter the Carson Coke
Handling Facility on behalf of TRMC shall meet all requirements and standards
promulgated by applicable regulatory authority including the State of
California, the Department of Transportation, the Occupational Safety and Health
Administration, and the U.S. Environmental Protection Agency. TRMC further
warrants that it shall instruct its Carriers to send to the Carson Coke Handling
Facility only employees, agents and other representatives who have been properly
instructed as to the characteristics and safe hauling methods associated with
the Coke to be loaded and hauled. TRMC further agrees to be responsible to TLO
for the performance under this Agreement by TRMC’s employees, agents, or
representatives, contractors or Carriers delivering or receiving Coke at the
Carson Coke Handling Facility.

(b) Legal Compliance. Both Parties shall abide by all federal, state and local
statutes, laws and ordinances and all rules and regulations which are
promulgated by TLO and which are either furnished to TRMC or posted at the
Carson Coke Handling Facility with respect to the access to and use of the
Carson Coke Handling Facility as herein provided. It is understood and agreed by
TRMC that these rules and regulations may be changed, amended or modified by TLO
at any time. All changes, amendments and modifications shall become binding upon
TRMC ten (10) days following the posting of a copy at the Carson Coke Handling
Facility or the receipt by TRMC of a copy, whichever occurs sooner.

16. DELIVERIES INTO TRANSPORT TRUCKS; ACCESS

(a) Deliveries. At the Carson Coke Handling Facility, TLO shall load Coke into
trucks provided by the Carriers, as scheduled by TRMC pursuant to Coke Handling
Instructions. Each truck shall be loaded to its operating capacity, or as
mutually agreed by the Parties. TLO may require each Carrier coming into the
Carson Coke Handling Facility to expressly agree in writing to be bound by the
provisions of a carrier access agreement with respect to loading of Coke
hereunder, to conduct its operations at the Carson Coke Handling Facility in a
safe manner, in accordance with all Applicable Law and TLO’s safety and security
procedures.



--------------------------------------------------------------------------------

(b) Access. TLO, the General Partner and their employees, agents and contractors
shall be granted ingress to and egress from the Carson Coke Handling Facility
for the purpose of providing the Services hereunder. TRMC shall have the right
to establish reasonable restrictions on access by TLO and the General Partner,
including safety and security policies and access controls, and TRMC shall have
the right to exclude from access to the Carson Coke Handling Facility any Person
or Persons who are not in compliance with such safety and security policies;
provided, however, that TRMC shall provide to TLO and the General Partner
advance written notice of such safety and security policies and controls prior
to enforcing the same.

17. ACCOUNTING PROVISIONS AND DOCUMENTATION

(a) Required Reports. TLO shall furnish TRMC with the following reports covering
services hereunder involving TRMC’s Coke:

(i) within ten (10) Business Days following the end of the Month, an invoice and
statement showing: (A) the Monthly aggregate truckloads of TRMC’s Coke loaded
into Carriers’ trucks at the Carson Coke Handling Facility, broken out
separately between Anode Coke and Fuel Coke deliveries; (B) the aggregate Metric
Tons of Coke associated with those truckloads loaded; (C) any Ancillary Services
performed; (D) calculation of all Coke Handling Service Fees and Ancillary Fees
owed for the Month; (E) a calculation of any Shortfall Payments owed for such
Month, (F) application of any Shortfall Payment Credits against Excess Amounts
of Coke Handling Service Fees owed for the Month; and (G) the outstanding
balance of any Excess Amount at the beginning and end of the Month; and

(ii) a hard copy bill of lading to the Carrier for each delivery of Coke;
provided, however, that upon reasonable request only, a hard copy bill of lading
shall be provided to TRMC’s accounting group; upon each delivery of Coke from
the Carson Coke Handling Facility, bill of lading information shall be sent
electronically through a mutually agreeable system.

18. AUDIT AND CLAIMS PERIOD

Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term and for a
period of up to three (3) years after termination of this Agreement. Claims as
to shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.

19. LIEN WAIVERS

TLO hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under Applicable Law, which TLO would or
might otherwise have under or with respect to the Coke received, stored or
handled hereunder. TLO further agrees to furnish documents reasonably acceptable
to TRMC and its lender(s) (if applicable), and to cooperate with TRMC in
assuring and demonstrating that Coke titled in TRMC’s name shall not be subject
to any lien on the Carson Coke Handling Facility or TLO’s Coke received, stored
or handled there.



--------------------------------------------------------------------------------

20. LIMITATION ON LIABILITY; WARRANTIES

(a) Waiver of Special Damages. Notwithstanding anything to the contrary
contained herein, neither Party shall be liable or responsible to the other
Party or such other Party’s affiliated Persons for any consequential,
incidental, or punitive damages, or for loss of profits or revenues
(collectively referred to as “Special Damages”) incurred by such Party or its
affiliated Persons that arise out of or relate to this Agreement, regardless of
whether any such claim arises under or results from contract, negligence, or
strict liability of the Party whose liability is being waived hereby; provided
that the foregoing limitation is not intended and shall not affect Special
Damages actually awarded to a third party or assessed by a Governmental
Authority and for which a Party is properly entitled to indemnification from the
other Party pursuant to the express provisions of this Agreement.

(b) Damages Cap. Notwithstanding anything to the contrary contained in this
Agreement, but excluding any third-party indemnity claims or any liabilities
caused by the gross negligence or willful misconduct of any member of the
Partnership Group (as defined in Section 21(b) below), the Parties hereby agree
that TLO’s total aggregate liability to TRMC under this Agreement for any
particular liability shall be limited to (i) the amount of total Coke Handling
Service Fees collected by TLO from TRMC pursuant to this Agreement during the
twenty-four (24) Months immediately preceding the alleged liability, or (ii) if
the Agreement has been in effect for less than twenty-four (24) Months, the
amount equal to twenty-four (24) times the average of the Monthly Coke Handling
Service Fees that would have been collected for the handling of Coke hereunder.

(c) No Guarantees or Warranties. Except as expressly provided in the Agreement,
neither TRMC nor TLO makes any guarantees or warranties of any kind, expressed
or implied. TLO specifically disclaims all implied warranties of any kind or
nature, including any implied warranty of merchantability and/or any implied
warranty of fitness for a particular purpose.

21. INDEMNITIES

(a) TLO Indemnities. Notwithstanding anything else contained in this Agreement
or any Coke Handling Service Order, TLO shall release, defend, protect,
indemnify, and hold harmless TRMC, its carriers, and each of its and their
respective affiliates, officers, directors, employees, agents, contractors,
successors, and assigns (excluding any member of the Partnership Group)
(collectively, the “TRMC Group”) from and against any and all demands, claims
(including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of TRMC, TLO, the General Partner, and, as applicable, their carriers,
customers, representatives, and agents, (ii) loss of or damage to any property,
products, material, and/or equipment belonging to TRMC, TLO, and, as applicable,
their carriers, customers, representatives, and agents, and each of their
respective affiliates, contractors, and subcontractors (except for losses or
degradation of or damage to Coke), (iii) loss of or damage to any other
property, products, material, and/or equipment of any other description (except
for losses or degradation of or damage to Coke), and/or personal or bodily
injury to, or death of any other Person or Persons; and with respect to clauses
(i) through (iii) above, which is caused by or resulting in whole or in part
from the negligent or wrongful acts and omissions of TLO, the General Partner,
or as applicable, their representatives, and agents, or those of their
respective employees with respect to such matters, in connection with the
Services or Ancillary Services provided hereunder, and (iv) any losses incurred
by TRMC (except for losses or degradation of or damage to Coke) due to
violations of this Agreement or any Coke Handling Service Order by TLO, or as
applicable, its representatives and agents; PROVIDED THAT TLO SHALL NOT BE
OBLIGATED TO RELEASE, INDEMNIFY OR HOLD HARMLESS TRMC OR ANY MEMBER OF THE TRMC
GROUP FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF
CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL
MISCONDUCT OF TRMC OR ANY MEMBER OF THE TRMC GROUP.



--------------------------------------------------------------------------------

(b) TRMC Indemnities. Notwithstanding anything else contained in this Agreement
or any Coke Handling Service Order, TRMC shall release, defend, protect,
indemnify, and hold harmless the TLO, General Partner, the Partnership, their
subsidiaries and their respective officers, directors, members, managers,
employees, agents, contractors, successors, and assigns (collectively, the
“Partnership Group”) from and against any and all demands, claims (including
third-party claims), losses, costs, suits, or causes of action (including, but
not limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to
(i) personal or bodily injury to, or death of the employees of TLO, the General
Partner, TRMC and, as applicable, their carriers, customers, representatives,
and agents; (ii) loss of or damage to any property, products, material, and/or
equipment belonging to TLO, TRMC and, as applicable, their carriers, customers,
representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors; (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description, and/or personal
or bodily injury to, or death of any other Person or Persons; and with respect
to clauses (i) through (iii) above, which is caused by or resulting in whole or
in part from the negligent or wrongful acts and omissions of TRMC, its Carriers,
customers, representatives, and agents, or those of their respective employees
with respect to such matters, in connection with TRMC’s or its Carriers’
ownership, maintenance, operation, access or use of the Carson Coke Handling
Facility and other facilities provided by TRMC and TRMC’s Coke stored hereunder,
and (iv) any losses incurred by TLO due to violations of this Agreement or any
Coke Handling Service Order by TRMC, or, as applicable, its Carriers, customers,
representatives, and agents; PROVIDED THAT TRMC SHALL NOT BE OBLIGATED TO
RELEASE, INDEMNIFY OR HOLD HARMLESS TLO OR ANY MEMBER OF THE PARTNERSHIP GROUP
FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF
CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL
MISCONDUCT OF TLO OR ANY MEMBER OF THE PARTNERSHIP GROUP.

(c) Written Claim. Neither Party shall be obligated to indemnify the other Party
or be liable to the other Party unless a written claim for indemnity is
delivered to the other Party within ninety (90) days after the date that a claim
is reported or discovered, whichever is earlier.

(d) No Limitation. Except as expressly provided otherwise in this Agreement, the
scope of these indemnity provisions may not be altered, restricted, limited, or
changed by any other provision of this Agreement. The indemnity obligations of
the Parties as set out in this Section 21 are independent of any insurance
requirements set out in Section 22, and such indemnity obligations shall not be
lessened or extinguished by reason of a Party’s failure to obtain the required
insurance coverages or by any defenses asserted by a Party’s insurers.

(e) Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
claims that could be made with respect to the activities contemplated by this
Agreement.

(f) Mutual and Express Acknowledgement. THE INDEMNIFICATION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY
INDEMNIFIED PARTY. EACH PARTY ACKNOWLEDGES THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTICE IN THIS
CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER THE RIGHTS AND
OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS
AGREEMENT.



--------------------------------------------------------------------------------

(g) Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

22. INSURANCE

(a) Minimum Limits. At all times during the Term and for a period of two
(2) years after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, TLO shall maintain at its expense the below
listed insurance in the amounts specified below which are minimum requirements.
Such insurance shall include TRMC as an additional insured. TRMC shall require
that any Carrier also carry the insurance specified in items (i) – (v) below,
including TLO and TRMC as additional insureds, and TRMC shall be liable to TLO
for the failure of any Carrier do so. Each policy shall provide that it is
primary to and not contributory with any other insurance, including any
self-insured retention, maintained by the other Party (which shall be excess)
and each policy shall provide the full coverage required by this Agreement. All
such insurance shall be written with carriers and underwriters acceptable to the
other Party, and eligible to do business in the state where the Carson Coke
Handling Facility is located and having and maintaining an A.M. Best financial
strength rating of no less than “A-” and financial size rating no less than
“VII”; provided that any Carrier and TLO, as the case may be, may procure
worker’s compensation insurance from the state fund of the state where the
Carson Coke Handling Facility is located. All limits listed below are required
MINIMUM LIMITS:

(i) Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state where the Carson Coke Handling Facility is
located, in limits not less than statutory requirements;

(ii) Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(iii) Commercial General Liability Insurance, including contractual liability
insurance covering Carrier’s indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by the Parties or by Applicable Law from time to time. This policy shall include
Broad Form Contractual Liability insurance coverage which shall specifically
apply to the obligations assumed in this Agreement by TRMC and TLO;

(iv) Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by TRMC, TLO or by Applicable Law from time to time. Coverage must
assure compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and
all applicable rules and regulations of the Federal Highway Administration’s
Bureau of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;



--------------------------------------------------------------------------------

(v) Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (ii), (iii), and
(iv) above; and

(vi) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of a claim.

(b) Waiver of Subrogation. All such policies must be endorsed with a Waiver of
Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against TLO or TRMC, as the case may be, and shall
contain where applicable, a severability of interest clause and a standard cross
liability clause.

(c) Copies of Insurance Certificates or Policies. Upon execution of this
Agreement and prior to the operation of any equipment at the Carson Coke
Handling Facility, TRMC and/or Carrier will furnish to TLO, and TLO will furnish
to TRMC, and at least annually thereafter (or at any other times upon request by
the other Party) during the Term (and for any coverage maintained on a
“claims-made” basis, for two (2) years after the termination of this Agreement),
insurance certificates and/or certified copies of the original policies to
evidence the insurance required herein. Such certificates shall be in the form
of the “Accord” Certificate of Insurance, and reflect that they are for the
benefit of TLO or TRMC, as the case may be, and shall provide that there will be
no material change in or cancellation of the policies unless the other Party is
given at least thirty (30) days prior written notice. Certificates providing
evidence of renewal of coverage shall be furnished to each Party prior to policy
expiration.

(d) Responsibility for Deductibles. Each Party shall be solely responsible for
any deductibles or self-insured retention.

23. GOVERNMENT REGULATIONS

(a) Party Certification. Each Party certifies that none of the Coke covered by
this Agreement was derived from crude petroleum, petrochemical, or gas which was
produced or withdrawn from storage in violation of any federal, state or other
governmental law, nor in violation of any rule, regulation or promulgated by any
governmental agency having jurisdiction in the premises.

(b) Compliance with Applicable Law. The Parties are entering into this Agreement
in reliance upon and shall comply in all material respects with all Applicable
Law which directly or indirectly affects the receipt, delivery, transportation,
handling or storage of Coke hereunder or the ownership, operation or condition
of the Carson Coke Handling Facility. Each Party shall be responsible for
compliance with all Applicable Law associated with such Party’s respective
performance hereunder and the condition and operation of such Party’s
facilities. In the event any action or obligation imposed upon a Party under
this Agreement shall at any time be in conflict with any requirement of
Applicable Law, then this Agreement shall immediately be modified to conform the
action or obligation so adversely affected to the requirements of the Applicable
Law, and all other provisions of this Agreement shall remain effective.



--------------------------------------------------------------------------------

(c) Material Change in Applicable Law. If during the Term, any new Applicable
Law becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement and which has a material adverse economic impact upon a Party, either
Party, acting in good faith, shall have the option to request renegotiation of
the relevant provisions of this Agreement or a Coke Handling Service Order with
respect to future performance. The Parties shall then meet to negotiate in good
faith amendments to this Agreement or to an applicable Coke Handling Service
Order that will conform to the new Applicable Law while preserving the Parties’
economic, operational, commercial and competitive arrangements in accordance
with the understandings set forth herein.

24. SUSPENSION OF REFINERY OPERATIONS

(a) No Termination. This Agreement shall continue in full force and effect
regardless of whether TRMC decides to permanently or indefinitely suspend
refining operations at the Refinery for any period.

(b) Continued Liability for Shortfall Payments. If refining operations at any of
the Refineries are suspended for any reason (including Refinery turnarounds and
other scheduled maintenance), then TRMC shall remain liable for Shortfall
Payments under this Agreement for the duration of the suspension.

25. FORCE MAJEURE

(a) Definitions and Notice. As soon as possible upon the occurrence of a Force
Majeure, TLO shall provide TRMC with written notice of the occurrence of such
Force Majeure (a “Force Majeure Notice”). TLO shall identify in such Force
Majeure Notice the approximate length of time that TLO reasonably believes in
good faith such Force Majeure shall continue (the “Force Majeure Period”). For
the duration of the Force Majeure Period, to the extent TRMC is prevented from
delivering and receiving Coke equal to the full Minimum Coke Handling Commitment
for reasons of Force Majeure, then TRMC’s obligation to receive the Minimum Coke
Handling Commitment or pay any Shortfall Payment shall be reduced
proportionately. At such time as TLO is capable of handling the full Minimum
Coke Handling Commitment, TRMC’s obligation to deliver and receive the full the
full Minimum Coke Handling Commitment or pay Shortfall Payments shall be
restored. Notwithstanding the above, TRMC shall not be able to reduce the
Minimum Coke Handling Commitment and the ability to make Shortfall Payments
shall not be applicable to the extent that any Force Majeure event affecting TLO
arises by reason of TRMC’s failure to maintain or promptly repair any machinery
or equipment owned by TRMC used to deliver Coke into the Carson Coke Handling
Facility. If TLO advises in any Force Majeure Notice that it reasonably believes
in good faith that the Force Majeure Period shall continue for more than twelve
(12) consecutive Months, then, at any time after TLO delivers such Force Majeure
Notice, either Party may terminate this Agreement, but only upon delivery to the
other Party of a notice (a “Termination Notice”) at least twelve (12) Months
prior to the expiration of the Force Majeure Period; provided, however, that
such Termination Notice shall be deemed cancelled and of no effect if the Force
Majeure Period ends prior to the expiration of such twelve (12) Month period.

(b) Revocation of TRMC Termination Notice. Notwithstanding the foregoing, if
TRMC delivers a Termination Notice to TLO (the “TRMC Termination Notice”) and,
within thirty (30) days after receiving such TRMC Termination Notice, TLO
notifies TRMC that TLO reasonably believes in good faith that it shall be
capable of fully performing its obligations under this Agreement within a
reasonable period of time and TRMC mutually agrees (which agreement shall not be
unreasonably withheld), then the TRMC Termination Notice shall be deemed revoked
and the applicable portion of this Agreement shall continue in full force and
effect as if such TRMC Termination Notice had never been given.



--------------------------------------------------------------------------------

26. TERMINATION

(a) Default. A Party shall be in default under this Agreement if:

(i) the Party breaches any provision of this Agreement or a Coke Handling
Service Order, which breach has a material adverse effect on the other Party,
and such breach is not excused by Force Majeure or cured within fifteen
(15) Business Days after notice thereof (which notice shall describe such breach
in reasonable detail) is received by such Party (unless such failure is not
commercially reasonably capable of being cured in such fifteen (15) Business Day
period in which case such Party shall have commenced remedial action to cure
such breach and shall continue to diligently and timely pursue the completion of
such remedial action after such notice);

(ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets; or

(iii) if either of the Parties is in default as described above, then (A) if
TRMC is in default, TLO may or (B) if TLO is in default, TRMC may: (x) terminate
this Agreement upon notice to the defaulting Party; (y) withhold any payments
due to the defaulting Parties under this Agreement; and/or (z) pursue any other
remedy at law or in equity.

(b) Obligation to Cure Breach. If a Party breaches any provision of this
Agreement or a Coke Handling Service Order, which breach does not have a
material adverse effect on the other Party, the breaching Party shall still have
the obligation to cure such breach.

(c) Equipment Removal. TLO shall, upon expiration or termination of this
Agreement, promptly remove any and all of its owned equipment from the Carson
Coke Handling Facility.

27. ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL

(a) Assignment to TLO. On the Commencement Date, the General Partner shall
assign all of its rights and obligations under this Agreement to the
Partnership. The Partnership shall immediately assign its rights and obligations
hereunder to TLO. Upon such assignment to TLO, TLO shall have all of the
respective rights and obligations set forth herein during the Term.

(b) TRMC Assignment to Third Party. TRMC shall not assign all of its obligations
hereunder or under a Coke Handling Service Order without TLO’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that TRMC may assign this Agreement, without TLO’s
consent, in connection with a sale by TRMC of the Refinery so long as the
transferee: (i) agrees to assume all of TRMC’s obligations under this Agreement;
and (ii) is financially and operationally capable of fulfilling the terms of
this Agreement, which determination shall be made by TRMC in its reasonable
judgment.



--------------------------------------------------------------------------------

(c) TLO Assignment to Third Party. TLO shall not assign its rights or
obligations under this Agreement without TRMC’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that (i) TLO may assign this Agreement without TRMC’s consent in
connection with a sale by TLO of substantially all of its operations in Los
Angeles and Carson, California so long as the transferee: (A) agrees to assume
all of TLO’s obligations under this Agreement; (B) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TLO in its reasonable judgment; and (C) is not a
competitor of TRMC; and (ii) TLO shall be permitted to make a collateral
assignment of this Agreement solely to secure working capital financing for TLO.

(d) Notification of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

(e) Partnership Change of Control. TRMC’s obligations hereunder shall not
terminate in connection with a Partnership Change of Control, provided however,
that in the case of a Partnership Change of Control, TRMC shall have the option
to extend the Term as provided in Section 3. TLO shall provide TRMC with notice
of any Partnership Change of Control at least sixty (60) days prior to the
effective date thereof.

28. NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) if mailed by an internationally recognized overnight express mail
service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail, one Business Day after
delivery with receipt confirmed. All notices will be addressed to the Parties at
the respective addresses as follows:

If to TRMC, to:

c/o Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: Charles A. Cavallo III, Managing Attorney – Commercial

phone: (210) 626-4045

email: Charles.A.Cavallo@tsocorp.com

For all other notices and communications:

Attention: Doug Miller

phone: (210) 626-4663

email: Douglas.E.Miller@tsocorp.com



--------------------------------------------------------------------------------

If to TLO, to:

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: Charles S. Parrish, General Counsel

phone: (210) 626-4280

email: Charles.S.Parrish@tsocorp.com

For all other notices and communications:

Attention: Rick D. Weyen, Vice President, Logistics

phone: (210) 626-4379

email: Rick.D.Weyen@tsocorp.com

or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.

29. CONFIDENTIAL INFORMATION

(a) Confidential Information and Exceptions Thereto. Each Party shall use
reasonable efforts to retain the other Parties’ Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this Section 29. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:

(i) is available, or becomes available, to the general public without fault of
the receiving Party;

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of TRMC or any of its affiliates as a result of
their ownership or operation of the Carson Coke Handling Facility prior to the
Commencement Date);

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 29, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.



--------------------------------------------------------------------------------

(b) Required Disclosure. Notwithstanding Section 29(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.

(c) Return of Confidential Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement or
destroyed with destruction certified by the receiving Party, without the
receiving Party retaining copies thereof except that one copy of all such
Confidential Information may be retained by a Party’s legal department solely to
the extent that such Party is required to keep a copy of such Confidential
Information pursuant to Applicable Law, and the receiving Party shall be
entitled to retain any Confidential Information in the electronic form or stored
on automatic computer back-up archiving systems during the period such backup or
archived materials are retained under such Party’s customary procedures and
policies; provided, however, that any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 29, and such archived or back-up Confidential Information
shall not be accessed except as required by Applicable Law.

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

(e) Survival. The obligation of confidentiality under this Section 29 shall
survive the termination of this Agreement for a period of two (2) years.

30. MISCELLANEOUS

(a) Amendment or Modification. This Agreement may be amended or modified only by
a written instrument executed by the Parties. Any of the terms and conditions of
this Agreement may be waived in writing at any time by the Party entitled to the
benefits thereof. No waiver of any of the terms and conditions of this
Agreement, or any breach thereof, will be effective unless in writing signed by
a duly authorized individual on behalf of the Party against which the waiver is
sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement will be deemed or will constitute a waiver of any other term or
condition or of any later breach (whether or not similar), nor will such waiver
constitute a continuing waiver unless otherwise expressly provided.

(b) Integration. This Agreement, together with the Schedules and Coke Handling
Service Orders and the other agreements executed on the date hereof in
connection with the transactions contemplated by the Tranche 2 Contribution
Agreement, constitutes the entire agreement among the Parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings of
the Parties in connection therewith. In the event of a conflict of provisions of
this Agreement and the Carson Asset Indemnity Agreement dated as of the date
hereof by and among Partnership, General Partner, TRMC, TLO, and Tesoro
Corporation (“Carson Asset Indemnity Agreement”), the provisions of the Carson
Asset Indemnity Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in this Agreement.



--------------------------------------------------------------------------------

(c) Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:

(i) Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement against one of the Parties as the drafting Party.

(ii) Plural and singular words each include the other.

(iii) Masculine, feminine and neutral genders each include the others.

(iv) The word “or” is not exclusive and includes “and/or”.

(v) The words “includes” and “including” are not limiting.

(vi) References to the Parties include their respective successors and permitted
assignees.

(vii) The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

(c) Applicable Law; Forum, Venue and Jurisdiction. This Agreement and any Coke
Handling Service Order shall be governed by the laws of the State of Texas
without giving effect to its conflict of laws principles. Each Party hereby
irrevocably submits to the exclusive jurisdiction of any federal court of
competent jurisdiction situated in the United States District Court for the
Western District of Texas, San Antonio Division, or if such federal court
declines to exercise or does not have jurisdiction, in the district court of
Bexar County, Texas. The Parties expressly and irrevocably submit to the
jurisdiction of said Courts and irrevocably waive any objection which they may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement brought in such Courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
Court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such Court, that such Court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.

(d) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.

(e) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any Person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.



--------------------------------------------------------------------------------

(f) No Third Party Rights. Except as specifically provided herein, it is
expressly understood that the provisions of this Agreement do not impart
enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party.

(g) Jury Waiver. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.

(h) Each of the Schedules attached hereto and referred to herein is hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

TESORO LOGISTICS OPERATIONS LLC    TESORO REFINING & MARKETING COMPANY LLC By:
  

/s/ Phillip M. Anderson

   By:   

/s/ Gregory J. Goff

   Phillip M. Anderson       Gregory J. Goff    President       Chairman of the
Board of Managers and President Solely with respect to Section 27(a):    Solely
with respect to Section 27(a): TESORO LOGISTICS GP, LLC    TESORO LOGISTICS LP
By:   

/s/ Phillip M. Anderson

   By:    Tesoro Logistics GP, LLC, its   

Phillip M. Anderson

President

      general partner       By:   

/s/ Phillip M. Anderson

         Phillip M. Anderson          President

Signature Page to the Coke Handling Services Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF

COKE HANDLING SERVICE ORDER -CARSON COKE HANDLING FACILITY

Service Order #             

Dated             

This Coke Handling Service Order is entered effective as of the date stated
above, by and between Tesoro Refining & Marketing Company LLC, a Delaware
limited liability company, and Tesoro Logistics Operations LLC, a Delaware
limited liability company, pursuant to and in accordance with the terms of the
Coke Handling Services Agreement dated as of December            , 2013, by and
among such parties and Tesoro Logistics GP, LLC, a Delaware limited liability
company, and Tesoro Logistics LP, a Delaware limited partnership, as it or have
been or hereafter may be amended and/or restated (the “Agreement”).

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

[Insert applicable provisions:

Pursuant to Section 10 of the Agreement, the parties hereto agree to the
following provisions:

(i) the rates for determining the Coke Handling Service Fee pursuant to
Section 7;

(ii) method for determining weight of Coke loaded onto trucks for purposes of
calculating the Coke Handling Fee and Minimum Coke Handling Commitment pursuant
to Section 6 and as set forth in Section 14;

(iii) methods of communicating Coke Handling Instructions;

(iv) any Ancillary Services as may be agreed upon, and fees for such Ancillary
Services;

(v) reimbursement related to newly imposed taxes pursuant to Section 8;

(vi) surcharges related to expenditures as a result of newly imposed laws and
regulations pursuant to Section 9; and

(vii) any other services that may be agreed upon by the Parties.]

[This Coke Handling Service Order shall extend for the following Term:
            ]

Except as set forth in this Coke Handling Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Coke Handling Service Order.

[Signature Page Follows]

Exhibit 1—Carson Coke Handling Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Coke Handling
Service Order as of the date first written above.

 

TESORO LOGISTICS OPERATIONS LLC    TESORO REFINING & MARKETING COMPANY LLC By:
  

 

   By:   

 

   Phillip M. Anderson       Gregory J. Goff    President       Chairman of the
Board of Managers and President

Exhibit 1—Carson Coke Handling Services Agreement